Evans, J.
The plaintiff’s horse became frightened at the noise of escaping steam, made by an engine of the defendant company in starting with a heavy train of cars from one of its stations, the noise thus created being neither unusual nor unnecessary. The horse, after breaking away from a boy who was attempting to hold the animal, ran some distance along a road parallel to the railroad track, and then suddenly swerved from its course and dashed headlong into the train, several cars back of the engine, and was killed by the impact. There was some conflict in the testimony as to whether the company’s engineer shut off steam and checked the speed of the train as soon as he discovered that the horse had taken fright; but whatever may have been the truth in this regard, it affirmatively appears that nothing he did or failed to do brought about or contributed to bringing about the casualty, the proximate and efficient cause of which was the fright of the horse produced by the noise made in starting the train. Such being the case, the verdict in favor of the plaintiff was contrary to law and should have been set aside by the trial court. Judgment reversed.

All the Justices concur.